Per Curiam.

This is an action in mandamus originating in this court.
Eelator seeks to require respondent to furnish him with a copy of the bill of exceptions in his June 1969 trial in the Common Pleas Court of Stark County, wherein he was convicted of violation of Section 2905.44, Eevised Code.
Notice of appeal was seasonably filed and motion for a bill of exceptions at the expense of the state for the reason of indigency was granted. The bill of exceptions was filed in the Court of Appeals in November 1969.
The state is not required to furnish multiple copies of the bill of exceptions to defendant. See State, ex rel. Vitoratos, v. Walsh, 173 Ohio St. 467, and State, ex rel. Terrell, v. Court of Common Pleas, 174 Ohio St. 209.
A writ of mandamus is denied.

Writ denied.

O’Neill, Schneider, Herbert, Duncan and Corrigan, JJ., concur.*
Matthias, J., not participating.